DETAILED ACTION
Claims 20-23, 31, 32, 34-41 are presented.
IDS are considered.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 20-23, 31, 32, 34-41 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
The reference of record do not disclose the amended claims, namely: 

determining the vehicular recipients of the message in one or more coverage areas;
performing radio channel estimation for each vehicular recipient;

estimating the amount of radio resources needed in transmission the message using broadcast or separate unicast messages or, based on radio channel estimation, the number of vehicular recipients that cannot receive broadcast message, or both;

if the estimating indicates that some of the vehicular recipients can receive the broadcast message and some cannot, determining combined radio resources needed to transmit the message as a broadcast and as a unicast to each vehicular recipient that cannot receive the broadcast message and determining unicast radio resources needed to transmit the message as a unicast to all vehicular recipients; and

transmitting the message either as a single broadcast message to the vehicular recipients in each coverage area or as a unicast message separately to each vehicular recipient or both, based on minimizing the amount of radio resources needed in transmission or the number of vehicular recipients that cannot receive the broadcast message, or both,

wherein the transmitting the message comprises transmitting the message using both broadcast and unicast to each vehicular recipient that cannot receive the broadcast message, if combined radio resources are smaller than unicast radio resources, otherwise transmitting the message using unicast for all vehicular recipients.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
References considered relelent to the invention but do not disclose the amended claims include:
Lu et al. (US2018/0295628) - The method comprises generating a tag for an associated data packet at a first layer, the generated tag indicating one or more parameters related to transmission of the associated data packet. The method comprises signaling the tag from the first layer to another layer. The method comprises mapping, at the another layer, the associated data packet to a logical channel based on the one or more parameters indicated by the tag, and selecting one or more resources for transmission of the associated data packet based on the mapping of the associated data packet to the logical channel.
Chen et al. (US 2018/0279275) - a method for a mobile device comprises: entering, by the mobile device, a connected state; and transmitting, by the mobile device, a message to a network node after entering the connected state, wherein the message comprises a first indication for requesting a system information for sidelink and a second indication for requesting transmission resource for a sidelink service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUAN M HUA/Primary Examiner, Art Unit 2645